Citation Nr: 0937242	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for closed head injury 
residuals. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1972 to February 1975

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

Procedural history

The Veteran was initially denied service connection for a 
disability denominated as a closed head injury with multiple 
deficits via an October 2004 RO rating decision.  The Veteran 
did not appeal that decision.

In May 2006, the Veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for closed head injury residuals.  The RO denied this request 
in the above-referenced August 2006 rating decision.  The 
Veteran disagreed with the RO's decision and perfected this 
appeal.

In November 2007, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In an April 2008 decision, the Board reopened the Veteran's 
claim based on the submission of new and material evidence.  
The Board then remanded the claim for further evidentiary 
development.  Such was achieved, and the Veteran's claim was 
readjudicated by the Huntington RO in August 2008.  The 
Veteran's claims file was returned to the Board for further 
appellate review.  

In March 2009, the Board solicited an expert medical opinion 
from a physician with the Veterans Health Administration 
(VHA) concerning whether the Veteran's claimed disability is 
a result of his active duty military service.  In June 2009, 
the Board received the requested VHA opinion, which has been 
provided to the Veteran.  In August 2009, the Veteran's 
accredited representative submitted an informal hearing 
presentation on the Veteran's behalf.  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed closed head injury residuals and his 
military service.


CONCLUSION OF LAW

Closed head injury residuals were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for 
closed head injury residuals, specifically headaches and 
memory loss, which he contends resulted from an in-service 
injury to his head.  

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As noted above, the Board remanded the Veteran's claim in 
April 2008 for further evidentiary development.  More 
specifically, the Board instructed the agency of original 
jurisdiction (AOJ) to contact the Social Security 
Administration (SSA) to obtain any records that pertain to 
the Veteran's claim.  Additionally, the AOJ was instructed to 
arrange for a physician to review the Veteran's claims folder 
to provide a medical opinion as to the etiology of the 
Veteran's diagnosed post-concussive syndrome.  

The AOJ requested records from the SSA in May 2008.  Later 
that month, the SSA responded, indicating that after 
exhaustive and comprehensive searches, the Veteran's records 
could not be located.  The SSA indicated that "further 
efforts would be futile."  See the May 19, 2008 SSA National 
Records Center Reply.  

The AOJ also obtained a medical opinion discussing the 
etiology of the Veteran's current disability from the VA in 
August 2008, which has been associated with the Veteran's 
claims folder.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter associated 
with the Veteran's original claim for service connection 
dated March 4, 2004 including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a subsequent letter 
dated June 5, 2006, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers, and the SSA.  
The Veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the June 
2006 letter informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were a copies of VA Form 21-4142, 
Authorization and Consent to Release Information.

The June 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" language, satisfying the requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the June 2006 letter, 
page 2.  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claims.  See 
38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the June 2006 letter from the RO.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained that would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records and VA 
and private treatment records,  have been associated with the 
Veteran's VA claims folder.  
Additionally, the AOJ afforded the Veteran a VA examination 
in July 2006, and a VA medical opinion was added to the 
record in August 2008.  The Board obtained a VHA medical 
opinion in June 2009, the results of which will be discussed 
below.  The report demonstrates that the examiner reviewed 
the medical evidence and rendered an appropriate opinion with 
supporting rationale in response to the question presented by 
the Board.

As noted above, the VA has also attempted to obtain the 
Veteran's SSA records.  However, the SSA reported that the 
Veteran's records could not be found, and a continued search 
would be "futile."  See the May 19, 2008 SSA National 
Records Center Reply.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that 
which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993); Hayre v. West,    188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board adds that, as will be discussed below, the crucial 
element in this case is medical nexus, that is, the 
relationship, if any, between a documented head injury in 
service and the Veteran's current disabilities.  It is 
unlikely that the SSA records would shed any light on this 
matter, since the etiology of disabilities is not a concern 
of SSA. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned VLJ in November 2007.  

Accordingly, the Board will proceed to a decision.




Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The Veteran seeks service connection for residuals of a 
closed head injury.  More specifically, the Veteran claims 
that his current headaches and memory loss are a result of a 
head injury he sustained while serving on active duty in 
1973.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
July 2006 VA examiner diagnosed the Veteran with 
"postconcussive headaches" and "mild cognitive 
impairments."  See the July 2006 VA examiner's report, page 
4.  Accordingly, Hickson element (1) is satisfied.  

In its analysis of Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records are absent any notation of any diagnosed 
chronic headache disability or cognitive disease.  While the 
Veteran did complain of headaches on two occasions in 
service, the Veteran's January 21, 1975 separation 
examination was pertinently negative as to any chronic head 
disability.  Accordingly, in-service disease is not shown.  

Concerning in-service injury, the Veteran's service treatment 
records show that he sustained a "concussion secondary to 
being hit on [the] head with a brick."  See the Veteran's 
March 8, 1973 Sick Call Treatment Report.  The Veteran 
subsequently complained of headaches on March 8, 1973 and on 
March 12, 1973.  Additionally, upon separation from service 
in 1975, it was noted that the Veteran sustained a 
"fractured skull" in 1973.  See the Veteran's January 21, 
1975 Report of Medical History.  Accordingly, an service 
injury to the head is shown, and Hickson element (2) is also 
satisfied.  

With respect to crucial Hickson element (3) medical nexus, 
the question presented in this case, i.e. the relationship, 
if any, between the Veteran's disability and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The record on appeal contains conflicting nexus opinions.  
Arguably in the Veteran's favor is the opinion of the July 
2006 VA examiner, who stated the Veteran's postconcussive 
headaches were "in part related to the concussion which 
occurred while in service in March of 1973."  See the July 
2006 VA examiner's report, page 5.   

Contrary to this opinion are the opinions of the August 2008 
VA reviewer and the June 2009 VHA medical expert, who each 
determined that the Veteran's current head disability is less 
likely related to his in-service head injury.  

In particular, after reviewing the Veteran's entire claims 
file and medical history, the June 2009 VHA medical expert 
pertinently highlighted the occurrence of a  subsequent 
assault in 1993 in which the Veteran was hit in the head with 
a lead pipe.  The VHA expert specifically noted that "[t]he 
assault suffered in 1993 with subsequent chronic headaches 
and cognitive changes, the extended history of polysubstance 
abuse and the veteran's psychiatric history are all 
overwhelming facts in the veteran's medical history and seem 
to outweigh any possible residual effect from the head injury 
suffered in 1973."  See the June 2009 VHA expert's report, 
page 2.   

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinion of the June 2009 VHA expert and  the August 2008 VA 
examiner to be of greater probative value than the July 2006 
VA examiner's opinion.  

As mentioned in the Board's April 2008 remand, it appears 
from the record that the July 2006 VA examiner's positive 
nexus opinion is based almost exclusively upon the Veteran's 
own statements that he experienced continuous headaches after 
his 1973 assault, rather than upon a review of his entire 
medical history.                    See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

In this case, although it is beyond dispute that the Veteran 
sustained an in-service head injury, the record further 
reflects that he complained of headaches on two occasions 
shortly thereafter after and then made no more reference to 
possible head injury residuals for many years thereafter.  
The record clearly indicates that the Veteran's complaints of 
chronic headaches and memory loss, made to health care 
providers, started after the intercurrent head injury in 
1993.  In the interim, the Veteran filed with VA several 
claims of entitlement to service connection for various 
disabilities; head injury residuals were not mentioned.  
Notably absent from the July 2006 VA examiner's report was 
any discussion of the Veteran's almost twenty-year gap 
between the Veteran's separation from service and his post-
service 1993 head injury in which there is no documented 
complaints of, or treatment for headaches or cognitive 
disability.  This opinion is therefore entitled to little 
weight of probative value.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]

The August 2008 VA reviewer did not provide any specific 
rationale supporting her medical conclusion that the 
Veteran's in-service head trauma was not related to his 
current headache disability.  The August 2008 report is not 
afforded great probative weight.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  

The August 2008 VA reviewer's conclusion was confirmed by the 
June 2009 VHA expert, who also determined that "it is less 
likely as not that the Veteran's headaches and memory loss 
had their onset during or due to [the Veteran's] military 
service, in particular the 1973 head injury."  

Pertinently, the VHA expert specifically referenced studies 
of the International Headache Society, noting that post-
traumatic headaches develop within seven days after head 
trauma, and are classified as "acute" or "chronic" based 
on their duration of less or greater than three months.  
Based on the VHA expert's review of the Veteran's medical 
history [which as discussed above includes two headache 
complaints during the month following the 1973 in-service 
head injury, and nothing thereafter until the 1993 head 
injury], the expert determined that Veteran's first head 
injury [in service] caused acute post-traumatic headaches 
[evidently meaning that they resolved shortly after the 
injury], and the second event [in 1993] caused "persistent 
post concussion symptoms and chronic post-traumatic 
headaches."  

In addition to the1993 post-service head trauma, the VHA 
expert also noted that the Veteran endured other head 
injuries related to post-service altercations, as well as an 
extended history of polysubstance abuse which collectively 
"seem to outweigh any residual effect from the head injury 
suffered in 1973."  See the VHA expert's report, page 2.  

The Veteran's representative has recently asserted that the 
VHA expert's opinion "appears to agree" with the opinion of 
the July 2006 VA examiner that the Veteran's headaches "had 
their inception as a result of the 1973 assault."                
See the August 18, 2009 Informal Hearing Presentation, page 
2.  Although the VHA expert suggested that there may have 
been "residual effects" of the Veteran's 1973 head injury, 
the expert specifically identified those effects, if any, as 
"acute post-traumatic headache[s]." [Again, the plain 
meaning was that those headaches quickly resolved.]   
Crucially, the VHA expert indicated that "it is not evident 
based on the records that the head trauma suffered while in 
the military caused significant persistent problems related 
to headaches or memory loss."  See the June 2009 VHA expert 
opinion, page 2.  

It does not follow that simply because both the VHA expert 
and the July 2006 VA examiner allude to "residuals" 
occurring after the Veteran's 1973 head injury, that both 
doctors agree such are the same post-concussive residuals 
experienced by the Veteran today.  It is clear that the VHA 
expert believed that the 1973 residuals were acute and 
transitory, and that there were no long-term effects of such 
headaches [as opposed to the 1993 head injury].  The VHA 
expert specifically referenced medical research in support of 
his conclusion. 

With respect to the Veteran's current memory loss complaints, 
the Board additionally notes that the July 2006 VA examiner 
determined that the Veteran's 1973 in-service head injury 
"did not result in any cognitive impairment," and that the 
Veteran "did well until May of 1993, when he sustained a 
more severe head trauma due to assault . . . ."  See the 
July 2006 VA examiner's report, pages 5 and 6.  To that 
extent, the July 2006 VA examiner and the June 2009 VHA 
expert agree.  

For the reasons expressed immediately above, the Board finds 
the negative medical nexus opinion of the June 2009 VHA 
expert to be highly probative, as it is bolstered by outside 
medical research, clinical rationale, and is consistent with 
the remainder of the evidence of record [to include the 
Veteran's negative separation examination, the twenty-year 
gap with no complaints thereafter, and the Veteran's 1993 
head injury and subsequent symptomatology].  

To the extent that the Veteran himself, or his 
representative, is attempting to attribute the Veteran's 
currently diagnosed post-concussive disability to his 
service, it is well-settled that lay persons without medical 
training are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Veteran has also contended that he has experienced and 
received treatment for headaches and memory loss continually 
since his in-service head injury in 1973.  See, e.g., the 
November 2007 hearing transcript, pages 7 and 15.  The Board 
recognizes that the Veteran is competent to testify as to his 
observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  However, 
supporting medical evidence of continuity of symptomatology 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  
Such evidence is lacking in this case.  

Specifically, there is no competent medical evidence of 
headaches or memory loss for approximately twenty years after 
service.  Indeed, a confirmed diagnosis of "post-concussive 
syndrome" was not documented until June 1993, after the 
Veteran sustained his second head injury.  See the June 17, 
1993 private neurology evaluation record from the H.C.M.C.; 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  and Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that a claimant failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].

Moreover, at the time of the Veteran's separation from 
service in 1975, the Veteran's physician specifically 
reported that the Veteran had a head injury in 1973 with "no 
problems since."  See the Veteran's January 21, 1975 Report 
of Medical History.  The Board also finds it particularly 
significant that the Veteran filed service connection claims 
for right leg, right ankle, and left hand injury residuals in 
September 1980 [which were adjudicated over a series of 
years], yet he made no mention of any in-service head injury 
or residual symptomatology at the time.  It is beyond belief 
that recurring headaches or memory loss of the severity 
claimed to be experienced during the twenty years following 
the Veteran's 1973 head injury would not have been remarked 
upon by the Veteran at any of his pre-1993 medical 
examinations if such in fact existed during that time.  

In short, any contentions by the Veteran that he experienced 
headaches or memory loss continually since service are 
outweighed by the lack of objective evidence of any such 
symptomatology for almost two decades after service, until 
the Veteran sustained an intervening post-service head injury 
in 1993.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  Accordingly, service connection cannot be 
established by continuity of symptomatology.  

Hickson element (3) has not been met, and the Veteran's claim 
fails on this basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
residuals of a closed head injury.  Therefore, contrary to 
the assertions of the Veteran's representative [see the 
August 18, 2009 Informal Hearing Presentation, page 2], the 
benefit of the doubt doctrine is not for application because 
the evidence of record is not in relative equipoise.  The 
benefit sought on appeal is denied.


ORDER

Entitlement to service connection for closed head injury 
residuals is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


